Pashman, J.
(dissenting). In 1973 plaintiff Edward Hynes was a member of the New Jersey Assembly and a candidate for re-election, although, due to intervening reapportionment, his district included the Borough of Ora-dell, which he had not previously represented. He conducted his campaign principally by personal house-to-house canvassing of voters. In this suit, he and a number of voters residing in Oradell claim that Oradell Ordinance Ho. 598-A, which requires registration with the municipal police department of political canvassers, unconstitutionally infringes on their right to freedom of speech and assembly protected by the first amendment to the federal constitution and N. J. Const (1947), Art. I, ¶ 6.1
The majority treats the issues in this case as being essentially identical to those decided today in Collingswood v. Ringgold, et al., 66 N. J. 350 (1975). This initial premise is mistaken and, unfortunately, has led the majority to a correspondingly mistaken conclusion. As I noted in my concurring opinion to that decision, 66 N. J. 350, at 374, Collingswood v. Ringgold concerned commercial speech, which is substantially outside the zone of protection created by the first amendment. Pittsburgh Press Co. v. Pittsburgh Comm. on Human Relations, 413 U. S. 376, 93 S. Ct. 2553, 37 L. Ed. 2d 669 (1973); Valentine v. Chrestensen, 316 U. S. 52, 62 S. Ct. 920, 86 L. Ed. 1262 (1942); Passaic Daily News v. Blair, 63 N. J. 474 (1973). In the present case *384we are concerned with efforts by a candidate for political office to communicate with voters, speech which is unquestionably within the protection of the first amendment.
Indeed, if one were to range various types of speech according to the degree of protection to which they are entitled, the type of speech involved in this case would certainly come first, for free communication between voters and holders of and candidates for elective office is one of the prior conditions to the possibility of free, representative government. The right of candidates to make their positions known to the voters, and of voters to express their views on public issues to candidates for and holders of elective office is the very substance of the democratic process. As Prof. Alexander Meiklejohn, perhaps the leading expositor of the primacy within the protection of the first amendment of speech, associated with political processes, has observed:
The principle of freedom of speech springs from the necessities of the program of self-government. It is not a Law of Nature or of Reason in the abstract. It is a deduction from the basic American agreement that public issues shall be decided by universal suffrage. [Meiklejohn, Free Speech and Its Relationship to Self-Government (1948) 26-27],
The United States Supreme Court has expressed the same thought more briefly: “* * * [T]he exercise of the rights [of freedom of speech and press] lies at the foundation of free government.” Schneider v. Irvington, 308 U. S. 147, 161, 60 S. Ct. 146, 151, 84 L. Ed. 155 (1939). See generally, Emerson, The System of Freedom of Expression (1970), 6-7; Brennan, “The Supreme Court and the Meiklejohn Interpretation of the First Amendment,” 79 Harv. L. Rev. 1 (1965); Kalven, “The New York Times Case: ‘A Note on the Central Meaning of the First Amendment,’ ” 1964 Sup. Ct. Rev. 191 (1964).
We are thus not confronted with speech beyond the protection of the first amendment, nor even speech deserving ordinary protection of the first amendment, hut rather speech *385requiring quite extraordinary attention. Prof. Meiklejohn has properly stated this constitutional principle:
* * * [The First Amendment] protects the freedom of those activities of thought and communication by which we “govern.”
* * s|« * «■
In specific language of the Constitution, the governing activities of the people appear only in terms of casting the ballot. But in the deeper meaning of the Constitution, voting is merely the external expression of a wide and diverse number of activities by means of which citizens attempt to meet the responsibilities of making judgments, which freedom to govern lays upon them.
* ft *
The responsibilities mentioned are of three kinds. We, the people who govern, must understand the issues which, incident by incident, face the nation. We must pass judgment upon the decisions which our agents make upon those issues. And, further, we must share in devising methods by which those decisions can be made wise and effective or, if need he, supplanted by others which promise greater wisdom and effectiveness. * * * These are the activities to whose freedom [the First Amendment] gives unqualified protection. [Meiklejohn, “The First Amendment is an Absolute,” 1961 Sup. Ct. Rev. 245, 255 (1961)].
The view expressed by Prof. Meiklejohn, that speech associated with the functioning of democratic processes deserves an extraordinary degree of protection, has been substantially adopted by the United States Supreme Court. See Garrison v. Louisiana, 379 U. S. 64, 85 S. Ct. 209, 13 L. Ed. 2d 125 (1964); New York Times Co. v. Sullivan, 376 U. S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964); Redish, “The First Amendment in the Marketplace: Commercial Speech and the Yalue of Free Expression,” 39 Geo. Wash. L. Rev. 429 (1971); Brennan, “The Supreme Court and the Meiklejohn Interpretation of the First Amendment,” 79 Harv. L. Rev. 1 (1965); Comment, “Privacy, Defamation, and the First Amendment,” 67 Colum. L. Rev. 926 (1967).2
*386The Oradell ordinance, which, in its amended form, merely requires a single registration by each canvasser during each campaign, solely for purposes of identification, would, on its face, appear to impose no serious burden on the exercise of first amendment rights. A restrictive regulation, however, need not actually prohibit exercise of such rights to violate the first amendment. A regulation which may reasonably be anticipated to have the practical effect of discouraging some persons from exercising their first amendment rights, which “chills” exercise of those rights, is equally unconstitutional. Gooding v. Wilson, 405 U. S. 518, 92 S. Ct. 1103, 31 L. Ed. 2d 408 (1972); Keyishian v. Bd. of Regents, 385 U. S. 589, 87 S. Ct. 675, 17 L. Ed. 2d 629 (1967); Baggett v. Bullitt, 377 U. S. 360, 84 S. Ct. 1316, 12 L. Ed. 2d 377 (1964); Speiser v. Randall, 357 U. S. 513, 78 S. Ct. 1332, 2 L. Ed. 2d 1460 (1958); cf. Dombrowski v. Pfister, 380 U. S. 479, 85 S. Ct. 1116, 14 L. Ed. 2d 22 (1965).
The events of the past two and one-half years, revealed in the course of the proceedings that ultimately led to the resignation of the President of the United States and many of his closest advisors, demonstrate all too clearly the consequences that may befall persons who become identified as active advocates of political candidates or causes. The use of petty harassment, discriminatory enforcement of tax and regulatory laws, intensive surveillance by law enforcement agencies, and actual criminal depredations against persons identified with political adversaries is now familiar and well-documented.3
*387To similar effect, one may recall the history of the civil rights movement in the south. Persons who became identified as sympathetic to that political movement suffered “economic reprisal, loss of employment, threat of physical coercion, and other manifestations of public hostility,” NAACP v. Alabama ex rel. Patterson, 357 U. S. 449, 462, 78 S. Ct. 1163, 1172, 2 L. Ed. 2d 1488 (1958), and public officials hostile to this political phenomenon engaged in a calculated and subtle strategy to suppress the movement by forcing public disclosure of the identities of its sympathizers. See NAACP v. Alabama ex rel. Patterson, supra; Bates v. Little Rock, 361 U. S. 516, 80 S. Ct. 412, 4 L. Ed. 2d 480 (1960); Shelton v. Tucker, 364 U. S. 479, 81 S. Ct. 247. 5 L. Ed. 3d 231 (1960).
These are, of course, the most familiar and spectacular examples of the risks to which identified advocates of political issues and candidates may be exposed. It would, though, be naive indeed to treat them as mere isolated and aberrational incidents.
The Oradell ordinance requires all political canvassers, including not only political candidates, who arguably assume a certain risk of the consequences of public exposure, but also persons who canvass on behalf of a political candidate or in conection with any political cause, to register with the police. The United States Supreme Court has repeatedly cautioned against placing local police officials in a position where they may, advertently or inadvertently, become active agents in the suppression of free speech. See, e. g., Cox v. Louisiana, 379 U. S. 536, 85 S. Ct. 453, 13 L. Ed. 3d 471 (1965); Kunz v. New York, 340 U. S. 290, 71 S. Ct. 312, 95 L. Ed. 280 (1951); Saia v. New York, 334 U. S. 558, 68 S. Ct. 1148, 92 L. Ed. 1574 (1948); Schneider v. Irvington, 308 U. S. 147, 60 S. Ct. 146, 84 L. Ed. 155 (1939).
*388In light of these facts, it is not unreasonable that some persons may be dissuaded from exercising their first amendment rights where exercise of these rights is conditioned upon compliance with an ordinance such as the one before the Court in the present case. It is that substantial possibility which casts doubt on the constitutionality of this ordinance. The fact that the record does not reveal any pattern of harassment directed against plaintiff Hynes is, of course, irrelevant. It is the possible chilling effect of the ordinance that is constitutionally relevant, not the occurrence of any actual incidents of harassment. Gooding v. Wilson, supra; Coates v. Cincinnati, 402 U. S. 611, 91 S. Ct. 1686, 29 L. Ed. 2d 214 (1971); cf. Dombrowski v. Pfister, supra.
In a series of eases during the past 20 years, the Supreme Court has held that the first amendment protects the right of individuals to engage in political activity without giving up the shield of relative anonymity. In Talley v. California, 362 U. S. 60, 80 S. Ct. 536, 4 L. Ed. 2d 559 (1960), the Court struck down a municipal ordinance prohibiting the distribution of anonymous handbills, holding that the requirement that a name and address be printed on the leaflet may have a chilling effect on the exercise of first amendment rights. Similarly, it has held that politically controversial organizations cannot be required to disclose their membership lists to state officials. Bates v. Little Rock, supra; NAACP v. Alabama ex rel. Patterson, supra, and, absent a showing of a strong state interest, state employees cannot be required to disclose their membership in political organizations. Shelton v. Tucker, supra. Cf. Lamont v. Postmaster General, 381 U. S. 301, 85 S. Ct. 1493, 14 L. Ed. 2d 398 (1965); Wulp v. Corcoran, 454 F. 2d 826 (1 Cir. 1972); Strasser v. Doorley, 432 F. 2d 567 (1 Cir. 1970).
Defendant municipality suggests that this case is governed by Laird v. Tatum, 408 U. S. 1, 92 S. Ct. 2318, 33 L. Ed. 2d 154 (1972) and Anderson v. Sills, 56 N. J. 210 (1970), rather than by these cases. Tatum and Anderson, which in*389volved the possible chilling effect of military and State Police surveillance of activities which had the potential to cause mass civil disturbances, are distinguishable from the present case on a number of grounds. The government surveillance upheld in those cases did not extend to routine political activities but was focused on a limited class of activities threatening mass civil disturbance. In neither case did the parties even suggest that the type of activities complained of had ever been implicated in any actual attempts to interfere with exercise of first amendment rights. Most important, in neither case was the exercise of first amendment rights specifically conditioned (under pain of criminal prosecution) on the speaker’s providing the information to the government which might be used for purposes of interference with his rights.
In my view, the Oradell ordinance has the potential to have a significant chilling effect on the exercise of first amendment rights and thus infringes on these rights. The proper rule applicable to this ease was stated by the United States Supreme Court 30 years ago in Thomas v. Collins, 323 U. S. 516, 540, 65 S. Ct. 315, 327, 89 L. Ed. 430 (1945) :
If the exercise of the rights of free speech and free assembly cannot be made a crime, we do not think this can be accomplished by the device of requiring previous registration as a condition for exercising them and making such a condition the foundation for restraining in advance their exercise and for imposing a penalty for violating such a restraining order. So long as no more is involved than exercise of the rights of free speech and free assembly, it is immune to such a restriction. If one who solicits support for the cause of labor may be required to register as a condition to the exercise of his right to make a public speech, so may he who seeks to rally support for any social, business, religious or political cause. We think a requirement that one must register before he undertakes to make a public speech to enlist support for a lawful movement is quite incompatible with the requirements of the First Amendment.
This principle was forcefully reaffirmed in Lamont v. Postmaster General, supra. We are not free to abandon it here, and I would no do so even if we were.4
*390A regulation infringing on first amendment rights maybe sustained only upon a demonstration that it is justified by a “compelling state interest.” Williams v. Rhodes, 393 U. S. 23, 31, 89 S. Ct. 5, 21 L. Ed. 2d 24 (1968); United States v. O’Brien, 391 U. S. 367, 376-377, 88 S. Ct. 1673, 20 L. Ed. 2d 672 (1968); NAACP v. Button, 371 U. S. 415, 438-439, 83 S. Ct. 328, 9 L. Ed. 2d 405 (1963); Thomas v. Collins, 323 U. S. 516, 529-530, 65 S. Ct. 315, 89 L. Ed. 430 (1945). In the present case, the municipality contends that the ordinance is intended to facilitate apprehension of possible criminals. According to the affidavit of Chief of Police George Brugnoli, residents of Oradell have been instructed to report unknown canvassers and suspicious individuals to the police. The existence of the registration requirement permits the police to establish the identity of registered canvassers without investigation. While I do not doubt that this explanation is given in good faith and was the true motive for enactment of the ordinance, I find it a frail basis for the resulting infringement of first amendment rights.
The only information a canvasser is required by the ordinance to provide is his name. The ordinance is of no value when the police receive a report that a suspicious stranger has been seen or that an unfamiliar, unidentified canvasser *391is going from house-to-house. Even if a householder reports the canvasser’s name and the police confirm that he has registered, the police know only that someone of that name claims to he canvassing for some cause. They know nothing about whether the cause is bona fide or whether the individual has a criminal record or criminal intentions, or even if he is who ho claims to be. It is difficult to imagine any circumstances in which the information which the ordinance requires to be provided would be useful to the police in their efforts to prevent crime. Such a rationale does not rise to the level of “compelling state interest.”
Nor can the municipality free itself from its burden of proof by characterizing the ordinance as a mere regulation of the time, place or manner of speech. It is, of course, well established that the state may make reasonable regulations concerning forms of speech which would grossly disrupt the normal usage of the location. E. g., Grayned v. Rockford, 408 U. S. 104, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972) (disruption of school sessions); Adderley v. Florida, 385 U. S. 39, 87 S. Ct. 242, 17 L. Ed. 2d 149 (1966) (demonstration obstructing entrances to jail); Cox v. Louisiana, 379 U. S. 536, 554, 85 S. Ct. 453, 13 L. Ed. 2d. 471 (1965) (obstruction of flow of traffic in urban business district); Kovacs v. Cooper, 336 U. S. 77, 69 S. Ct. 448, 93 L. Ed. 513 (1949) (“loud and raucous” use of a sound truck); Cox v. New Hampshire, 312 U. S. 569, 576, 61 S. Ct. 762, 85 L. Ed. 1049 (1941) (overlapping parades). Such regulations, however, must not only be neutral as to content, Chicago Police Dept. v. Mosley, 408 U. S. 92, 99, 92 S. Ct. 2286, 33 L. Ed. 2d 212 (1972), but they must not have the effect of substantially depriving any class of persons from exercising first amendment rights. See Martin v. Struthers, 319 U. S. 141, 63 S. Ct. 862, 87 L. Ed. 1313 (1943); Lovell v. Griffin, 303 U. S. 444, 58 S. Ct. 666, 82 L. Ed. 949 (1938); cf. Williams v. Rhodes, 393 U. S. 23, 89 S. Ct. 5, 21 L. Ed. 2d 24 (1968).
Eor a political candidate or an advocate of a political cause with small financial resources, personal door-to-door *392canvassing is often the only practical means of reaching the voters. It is no solace to such people to suggest that they may conduct radio, television, or newspaper campaigns, that they may print campaign literature and distribute it on the street corners, or they may organize mass rallies. As the United States Supreme Court noted in holding unconstitutional an ordinance barring door-to-door solicitation:
* * * [A]s every person acquainted with political life knows, door to door campaigning is one of the most accepted techniques of seeking popular support, while the circulation of nominating papers would be greatly handicapped if they could not be taken to the citizens in their homes. Door to door distribution of circulars is essential to the poorly financed causes of little people. [Martin v. Struthers, supra 319 U. S. at 146, 63 S. Ct. at 865].
Defendant does not deny that plaintiff Hynes had but limited means to carry on his campaign and was therefore forced to rely to a large degree on door-to-door canvassing. A person in Hynes’ financial position who is dissuaded by the Oradell ordinance from canvassing door-to-door is, in effect, almost entirely insulated from the voters he must communicate with both to be elected to office and to competently perform his representative function once he is in office.
We must not be deceived by the seemingly innocuous character of the municipal ordinance before us.
“It may be that it is the obnoxious thing- in its mildest and least repulsive form; but illegitimate and unconstitutional practices get their first footing in that way, namely, by silent approaches and slight deviations from legal modes of procedure. This can only be obviated by adhering to the rule that constitutional provisions for the security of person and property should be liberally construed. A close and literal construction deprives them of half their efficacy, and leads to gradual depreciation of the right, as if it consisted more in sound than in substance. It is the duty of courts to be watchful for the constitutional rights of the citizen, and against any stealthy encroachments thereon.” [Lamont v. Postmaster General, 381 U. S. 301, 309, 85 S. Ct. 1493, 1498, 14 L. Ed. 2d 398 (1965) (Brennan, J. concurring), quoting Boyd v. United States, 116 U. S. 616, 635, 6 S. Ct. 524, 29 L. Ed. 746 (1874)].
*393On its face the ordinance may not seem repulsive; but its respectability is suspect. It follows that we must be alert, careful and on guard against any deviations.
I would affirm.
For reversal and remandment — Chief Justice Hughes and Justices Jacobs, Mountain, Sullivan and Clieeokd — 5.
For affirmance — Justices Hall and Pashman — -2.

Plaintiffs do not suggest that 7$. J. Const. (1947), Art. I, ¶ 6 affords them more protection that the first amendment, and therefore I see no need to pursue that issue here. We are, of course, not bound to limit the protection provided by our State constitution to that provided by the federal constitution. Robinson v. Cahill, 62 N. J. 473 (1973) cert. denied 414 U. S. 976, 94 S. Ct. 292, 38 L. Ed. 2d 219 (1973).


The position that speech associated with democratic processes deserves special protection from governmental regulation should not be confused with the wholly distinct issue of whether unwilling communications media can be required to give favored treatment to such speech. E. g., Lehman v. Shaker Heights, 418 U. S. 298, 94 S. Ct. *3862714, 41 L. Ed. 2d 770 (1974) ; Miami Herald Publishing Co. v. Tornillo, 418 U. S. 241, 94 S. Ct. 2831, 41 L. Ed. 2d 730 (1974) ; Columbia Broadcasting System, Inc. v. Democratic National Comm., 412 U. S. 94, 93 S. Ct. 2080, 36 L. Ed. 2d 772 (1973). The latter issue involves quite different considerations.


See, e. g., House Jud. Comm., Impeachment of Richard Nixon, President of the United States, H. R. Rep. No. 1305, 93d Cong. 2d Sess. (1974), documenting organization and implementation of an intelligence gathering plan directed against political opponents and *387involving illegal wiretaps and breaking and entering, id. at 35-41, 157-70; attempts to instigate discriminatory Internal Revenue Service investigations of political opponents and their supporters, id. at 141 — 45; surveillance of political opponents by federal law enforcement agencies, id. at 146 — 47.


While the above discussion focuses principally on the rights of plaintiff Hynes, it should be noted that the other plaintiffs, voters in Oradell, have an equal and reciprocal constitutional right to hear the view of Hynes. Kleindienst v. Mandel, 408 U. S. 753, 762-763, 92 S. Ct. 2576, 33 L. Ed. 2d 683 (1972) ; Stanley v. Georgia, 394 U. S. 557, 564, 89 S. Ct. 1243, 22 L. Ed. 2d 542 (1969) ; Lamont v. Postmaster General, 381 U. S. 301, 307-308, 85 S. Ct. 1493, 14 L. Ed. 2d 398 (1965) (Brennan, J. concurring). The voter plaintiffs seek to preserve their opportunity for the “sustained, face-to-face debate, discussion and questioning” which the United States Supreme Court has recognized as deserving special protection. Kleindienst v. Mandel, supra, 408 U. S. at 765 ; 92 S. Ct. 2576; Pell v. Procunier, 417 U. S. 817, 823, 94 S. Ct. 2800, 2804, 41 L. Ed. 2d 495, 502 (1974).